          Case 5:20-cv-03418-RAL Document 8 Filed 09/17/20 Page 1 of 2




                     IN THE UNITED STATES COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HEIDI LYNN PAES,                           :      CIVIL ACTION
                                           :
              Plaintiff                    :
                                           :
              v.                           :
                                           :
ANDREW M. SAUL,                            :      No. 20-cv-03418-RAL
Commissioner of Social Security,           :
                                           :
       Defendant                           :


                              MEMORANDUM OPINION

RICHARD A. LLORET                                               September 16, 2020
U.S. MAGISTRATE JUDGE

       Heidi Lynn Paes was denied social security benefits by the decision of an

Administrative Law Judge (“ALJ”). Ms. Paes filed a complaint but had not yet filed a

brief setting forth the specific grounds for her claim. Doc. No. 1 (Complaint). Prior to

filing the Administrative Record, the Commissioner of Social Security (“Commissioner”)

conceded that further evaluation of Plaintiff’s disability claim is warranted, and he

requested that this case be remanded. Doc. No. 7 (Defendant’s Uncontested Motion to

Remand). The Commissioner has represented that Ms. Paes’ counsel consented to his

request. See id.

       Because the parties agree that the ALJ erred in the evaluation of Ms. Paes’

disability claim, Ms. Paes’ request for review is granted, the final decision of the
         Case 5:20-cv-03418-RAL Document 8 Filed 09/17/20 Page 2 of 2




Commissioner is reversed, and this matter is remanded to the Commissioner further

proceedings.



                                             BY THE COURT:



                                             __s/Richard A. Lloret _________
                                             RICHARD A. LLORET
                                             U.S. Magistrate Judge
